Scott M. Kendall
Alaska Bar No. 0405019
Cashion Gilmore & Lindemuth
510 L Street # 601
Anchorage, AK 99501
Phone: 907.274.0666
Fax: 907.277.4657

Jason Harrow (Pro Hac Vice)
Equal Citizens
3243B S. La Cienega Blvd.
Los Angeles, CA 90016
jason@equalcitizens.us

Michael Donofrio (Pro Hac Vice)
Stris & Maher LLP
28 Elm St., 2d Fl.
Montpelier, VT 05602
michael.donofrio@strismaher.com
Attorneys for Plaintiffs
                       IN THE U.S. DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

 DISABILITY LAW CENTER OF
 ALASKA, NATIVE PEOPLES
 ACTION COMMUNITY FUND,
 ALASKA PUBLIC INTEREST
 RESEARCH GROUP, ALEIJA                      Case No. 3:20-cv-173-JMK
 STOVER, and CAMILLE ROSE
 NELSON,
             Plaintiffs,
     v.

 KEVIN MEYER, LIEUTENANT
 GOVERNOR OF ALASKA and the
 STATE OF ALASKA, DIVISION
 OF ELECTIONS,
            Defendants.

                                  STATUS REPORT




  Status Update
  Disability Law Center of Alaska v. Meyer                              Page 1
  Case No. 3:20-cv-173-JMK
  Case 3:20-cv-00173-JMK Document 51 Filed 09/13/21 Page 1 of 2
      This Court requested a joint status update by today.

      On August 24, 2021, the Ninth Circuit dismissed Plaintiffs’ appeal as

moot. See D. Ct. Dkt. No. 50. Plaintiffs are currently still considering their

response to that decision. They expect to submit an additional response or

other status update by September 20 that will give the Court and Defendant

a more definitive idea of the expected next steps in this case.




Dated: September 13, 2021            /s/ Jason S. Harrow
                                     Jason Harrow (Pro Hac Vice)
                                     EQUAL CITIZENS

                                     Scott M. Kendall
                                     CASHION GILMORE & LINDEMUTH
                                     Alaska Bar No. 0405019

                                     Michael Donofrio (Pro Hac Vice)
                                     STRIS & MAHER LLP
                                     Attorneys for Plaintiffs




 Status Update
 Disability Law Center of Alaska v. Meyer                                Page 2
 Case No. 3:20-cv-173-JMK
 Case 3:20-cv-00173-JMK Document 51 Filed 09/13/21 Page 2 of 2
